DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on 11/18/21.  Claims 1-6 are pending.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuang et al. (US PGPub 20190035681, hereinafter referred to as “Kuang”).
Kuang discloses the semiconductor method as claimed.  See figures 1-10, and corresponding text, where Kuang teaches, in claim 1, a method for fabricating a semiconductor device, comprising: 
providing a first semiconductor structure (100) comprising a plurality of first conductive features (106) adjacent to a top surface of the first semiconductor structure (figure 11; [0028-0032]); 
forming a connection structure comprising a connection insulating layer (116) on the top surface of the first semiconductor structure (100), a connection layer (130) in the connection insulating layer (130), and a plurality of first porous interlayers (118) on the plurality of first conductive features (106) and in the connection insulating layer (figure 11; [0028-0032]); and 
forming a second semiconductor structure (200) comprising a plurality of second conductive features (206) on the plurality of first porous interlayers (118) (figure 11; [0028-0032]); 
wherein a porosity of the plurality of first porous interlayers (118) is between about 25% and about 100%, and the connection insulating layer is electrically connected to the plurality of first conductive features and the plurality of second conductive features (figure 11; [0017], [0028-0032]).

Kuang teaches, in claim 2, wherein the step of forming the connection structure comprises: 
forming the connection insulating layer on the first semiconductor structure; (figure 11; [0017], [0028-0032])
forming a plurality of openings in the connection layer; (figure 11; [0017], [0028-0032])
forming a layer of energy-removable material in the plurality of openings; (figure 11; [0017], [0028-0032])
performing a planarization process until a top surface of the connection insulating layer is exposed; (figure 11; [0017], [0028-0032]) and 
performing an energy treatment to turn the layer of energy-removable material into the plurality of first porous interlayers. (figure 11; [0017], [0028-0032])
Kuang teaches, in claim 3, wherein the layer of energy-removable material comprises a base material and a decomposable porogen material. (figure 11; [0017], [0028-0032])
Kuang teaches, in claim 4, wherein the base material comprises methylsilsesquioxane, low-dielectric materials, or silicon oxide. (figure 11; [0017], [0028-0032])
Kuang teaches, in claim 5, wherein an energy source of the energy treatment is heat, light, or a combination thereof. (figure 11; [0017], [0028-0032])
Kuang teaches, in claim 6, wherein a portion of the layer of energy-removable material comprising the decomposable porogen material is greater than a portion of the layer of energy-removable material comprising the base material. (figure 11; [0017], [0028-0032])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STANETTA D ISAAC/           Examiner, Art Unit 2898              
September 28, 2022